Case 1:19-cv-00282-SPB-RAL Document 87 Filed 08/17/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANTHONY RAY THOMPSON, )
Plaintiff, )
) C.A. No. 19-282 Erie

)

v. ) District Judge Susan Paradise Baxter

) Magistrate Judge Richard A. Lanzillo
LISA SLATZER, et al., )
Defendants. )

MEMORANDUM ORDER

 

Plaintiff Anthony R. Thompson, an inmate formerly incarcerated at the State Correctional
Institution at Forest in Marienville, Pennsylvania (“SCI-Forest”),' initiated this pro se civil rights
action in the Court of Common Pleas of Forest County, Pennsylvania, against Defendants Lisa
Slatzer, a counselor at SCI-Forest, and Rex Hildebrand, an Inmate Classification Systems
Analyst. On September 30, 2019, Defendants properly removed the case to this Court, and this
matter was referred to United States Magistrate Judge Richard A. Lanzillo for report and
recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules
72.1.3 and 72.1.4 of the Local Rules for Magistrates. The case was subsequently reassigned to
the undersigned, as presiding judge, on November 14, 2019, with Judge Lanzillo remaining as
the referred Magistrate Judge for all pretrial proceedings.

In his pro se complaint, Plaintiff alleges that Defendants miscalculated his Inmate
Custody Level Classification, resulting in the loss of his “incentive transfer” to another

Pennsylvania state institution and prison job, in violation of his Eighth and Fourteenth

 

] :
Plaintiff is presently incarcerated at the State Correctional Institution at Albion, Pennsylvania.
Case 1:19-cv-00282-SPB-RAL Document 87 Filed 08/17/21 Page 2 of 2

Amendment rights and DOC rules.

On December 7, 2020, Defendants filed a motion for summary judgment [ECF No. 74],
to which Plaintiff filed a response in opposition [ECF No. 79]; however, Plaintiffs response
failed to oppose Defendants’ concise statement of material facts. On July 30, 2021, Judge
Lanzillo issued a Report and Recommendation (“R&R”) recommending that Defendants’ motion
for summary judgment be granted in favor of Defendants on all claims, including a retaliation
claim that the Magistrate Judge discerned from Plaintiff's allegations, even though it was not
specifically delineated by Plaintiff. Objections to the R&R were due to be filed by August 16,
2021; however, no timely objections have been received.

Thus, after de novo review of the complaint and documents in this case, together with the
report and recommendation, the following order is entered:

AND NOW, this 17th day of August, 2021;
IT IS HEREBY ORDERED that Defendants’ motion for summary judgment [ECF No.
74] is GRANTED, and judgment is hereby entered in favor of Defendants and against Plaintiff
on all claims in this case. The report and recommendation of Magistrate Judge Lanzillo, issued
July 30, 2021 [ECF No. 86], is adopted as the opinion of the Court.
The Clerk is directed to mark this case “CLOSED.”
Dean BE rzteaonpl
SUSAN PARADISE BAXTER
United States District Judge

 

cc! The Honorable Richard A. Lanzillo
United States Magistrate Judge
